Heard on motion of the Rhode Island Company that the above appeals from an order of the Public Utilities Commission do not operate as a stay of said order.
On August 8, 1919, the Rhode Island Company by its receivers filed with the Public Utilities Commission a petition praying that an order be made modifying, in accordance with the plans set forth in said petition, the tariff rates then applying to said company.
After an extended hearing, at which all parties interested were heard, said Commission on September 23, 1919, entered an order that the Rhode Island Company file with the Public Utilities Commission, tariff schedules, in accordance with a plan marked B, in modification of the tariff rates then in effect; "said tariffs to become effective upon three day's notice to the public and Commission; that said tariffs so made effective shall be and remain effective during the continuance of the receivership of said company and until otherwise ordered by the Commission." Said order increased the rates which said company was authorized to charge and each of the above appellants duly appealed from said order to this court.
Section 35 of Chapter 795 of the Public Laws provides: that every such appeal shall act as a stay of the order appealed from: "Provided, that the court, or if the court is not in session, any justice of such court, may at any time order that such appeal shall not so operate if, in the opinion of such court, or justice, the appeal is brought for purposes of delay, or if justice, equity or public safety shall so require." Each of the above appeals was taken at a time *Page 396 
when this court was not in session and in connection with each appeal a separate order was entered by a single justice providing that such appeal shall not operate as a stay of said order of said Commission. The full court, in an opinion filed October 20, 1919, held that the orders entered by a single justice operated only as a temporary stay of said order of said Commission and the motions of said company that said appeals should not operate as a stay of said order of said Commission were heard, after notice to parties, de nova by the full court. At this hearing all parties were represented and heard. The transcript of evidence taken by the Commission and the report of the Commission were before the court. It appeared that a strike of the employees of the Rhode Island Company on July 19, 1919, for increased wages and improved working conditions resulted in a cessation of service until August 6, 1919, on which date the strike was settled. According to the report of the Commission the strike caused a net loss to the company of $142,000; and the settlement agreement increased the annual wage charge $663,900. It appeared that before the Commission entered said order increasing the rate of fares the necessary operating expenses of said company were greatly in excess of its receipts. It is manifest that receivers cannot long operate a railroad without funds.
The appellants objected to the granting of said motions and argued that the order increasing the rate of fares was unjust and discriminatory against the patrons of certain communities and that the Commission granted a greater increase in fares than was necessary.
As this court said in Public Utilities Commission v. RhodeIsland Company, 42 R.I. 379: "The force of these objections can only be determined by this court after a hearing upon the merits of the appeals. In the meantime it is essential to the welfare and safety of the various communities served by said company that there should be no interruption of that service." The Commission did not attempt to raise the fares so that a fair return, or any return, be *Page 397 
given to the capital invested in said company. It was dealing with an emergency.
We order that none of said appeals shall operate as a stay of said order of said Commission.